DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the communication filed on 4/23/2020.
Claims 1-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Although, the prior art of record KIPERBERG (US 20150150084) discloses " a method is hereby taught for detecting a virtual machine, the method comprising: setting a challenge function to be executed on a suspect machine within a time limit; obtaining an expected challenge result; transmitting the challenge function to the suspect machine; measuring an execution time of the challenge function; receiving a challenge result from the suspect machine; and comparing received challenge result with the expected challenge result; accepting the suspect machine if the challenge result 
Neither KIPERBERG nor the prior art of record teaches individually or in combination the limitations listed below as recited in applicants' independent Claims: 
Claim 1: An electronic device, comprising: a network node; and an interface circuit, coupled to the network node, configured to communicate with a second electronic device; memory configured to store program instructions and secure data; a processor, coupled to the memory, configured to execute the program instructions, wherein, when executed by the processor, the program instructions cause the electronic device to perform operations comprising: creating a current unique identifier associated with the electronic device whenever a condition occurs, wherein the condition comprises one of: when the electronic device is turned on, or when there is unauthorized access to the secure data; generating a fingerprint associated with the electronic device, wherein the fingerprint comprises a secure combination of the current unique identifier associated with the electronic device and additional information; providing, from the network node, one or more packets or frames intended for the second electronic device, wherein the one or more packets or frames convey the fingerprint; receiving a security request or determining a predefined time interval has elapsed; providing, from the network node, a request for the fingerprint intended for the second electronic device in response to the security request or the determination; receiving, at the network node, one or more second packets or 
Claim 10: A non-transitory computer-readable storage medium for use in conjunction with an electronic device, the computer-readable storage medium storing program instructions that, when executed by a processor in the electronic device, causes the electronic device to perform operations comprising: creating a current unique identifier associated with the electronic device whenever a condition occurs, wherein the condition comprises one of: when the electronic device is turned on, or when there is unauthorized access to secure data stored in memory in the electronic device; generating a fingerprint associated with the electronic device, wherein the fingerprint comprises a secure combination of the current unique identifier associated with the electronic device and additional information; providing one or more packets or frames intended for a second electronic device, wherein the one or more packets or frames convey the fingerprint; receiving a security request or determining a predefined time interval has elapsed; providing a request for the fingerprint intended for the second electronic device in response to the security request or the determination; receiving one or more second packets or frames associated with the second electronic device, wherein the one or more second packets or frames convey the 
Claim 19: A method for performing a comparison, comprising: by a processor in an electronic device: creating a current unique identifier associated with the electronic device whenever a condition occurs, wherein the condition comprises one of: when the electronic device is turned on, or when there is unauthorized access to secure data stored in memory in the electronic device; generating a fingerprint associated with the electronic device, wherein the finger- print comprises a secure combination of the current unique identifier associated with the electronic device and additional information; providing one or more packets or frames intended for a second electronic device, wherein the one or more packets or frames convey the fingerprint; receiving a security request or determining a predefined time interval has elapsed; providing a request for the fingerprint intended for the second electronic device in response to the security request or the determination; receiving one or more second packets or frames associated with the second electronic device, wherein the one or more second packets or frames convey the fingerprint; generating a second fingerprint associated with the electronic device, wherein the second fingerprint comprises a secure combination of the current unique identifier associated with the electronic device and additional information; comparing the fingerprint and the second 
The closest prior art made of record and cited consisted of the following references. 
Shastry (US 20150356560) disclosed “embodiments are directed to the generation of a token associated with a status. The status of the token may affect how the token is treated and the types of restrictions placed on the token. The status of the token may indicate that the token is generated based on verification of secure user data. Alternatively, the status of the token may indicate that the token is generated based on insufficient user data and, as such, restrictions may be imposed on the token. The token requestor may be a mobile application, such as a merchant mobile application provisioned on a user device. In response to a token request from the merchant, the token provider issues tokens with varying status based on a confidence level. The status of the token may be indicated in terms of token assurance level”. 
Cooper (US 20040100652) discloses “a method is disclosed of automatically forwarding hard copy image products to a designated recipient, comprising the steps of: analyzing a digital image and developing a unique ID with respect to the image based on the analysis; storing the unique ID and associated order informations with respect to the image in a storage database, the order informations including additional information and a designated recipient for receiving a hard copy image product made using the digital image; printing the digital image on to a medium using a first printer so as to obtain the hard 
Endress (US 20190334730) discloses “Embodiments are directed to the generation of a token associated with a status. The status of the token may affect how the token is treated and the types of restrictions placed on the token. The status of the token may indicate that the token is generated based on verification of secure user data. Alternatively, the status of the token may indicate that the token is generated based on insufficient user data and, as such, restrictions may be imposed on the token. The token requestor may be a mobile application, such as a merchant mobile application provisioned on a user device. In response to a token request from the merchant, the token provider issues tokens with varying status based on a confidence level. The status of the token may be indicated in terms of token assurance level”.
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Claims 2-9, 11-18 and 20 depend upon respective independent claims above and are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TRANG T DOAN/Primary Examiner, Art Unit 2431